Citation Nr: 1453820	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Oakland, California RO.  In a decision issued in January 2014, the Board denied a rating in excess of 20 percent for low back strain.  The Veteran appealed that decision to the Court.  In September 2014, the Court issued an order that vacated the January 2014 Board decision with respect to the denial of a rating in excess of 20 percent for low back strain, and remanded that matter for readjudication consistent with the instructions outlined in a September 2014 Joint Motion for Remand (Joint Motion) by the parties.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), a VA examiner who conducts an examination to assess a Veteran's level of disability must opine whether any pain attributed to that disability could significantly limit functional ability during flare-ups (expressed in terms of additional loss of motion, if such a determination is feasible, or else with an explanation as to why such a determination is not feasible).  As noted in the September 2014 Joint Motion, because the July 2007 and August 2012 VA spine examiners did not adequately discuss the degree of additional range-of-motion loss due to pain on use or during flare-ups (or explain why such a determination was not feasible) for the Veteran's service-connected low back strain, the reports of those examinations are inadequate, and the Board erred in relying on them in its January 2014 decision.  Furthermore, the Board finds that a neurological examination is needed in order to clarify whether a separate rating is warranted for any associated neurological manifestations (such as sciatic nerve pathology/impairment).  In light of the above, an updated examination to assess all manifestations of the Veteran's service-connected low back strain is necessary.  In addition, any outstanding reports of VA treatment must be secured, as such records may identify a period of time during which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his low back disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his low back disability since August 2012.

2.  After the development sought above is completed, the AOJ should arrange for a spine and neurological examination of the Veteran to determine the severity of his service-connected low back strain.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating spine disabilities (including 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine).  Any indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's lumbar spine disability, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  The examiner must specifically opine whether any pain attributed to the Veteran's service-connected lumbar spine disability could significantly limit functional ability during flare-ups (expressed in terms of additional loss of motion, if such a determination is feasible, or else with an explanation as to why such a determination is not feasible).  Furthermore, the examiner must note whether there are any associated neurological manifestations (such as sciatic nerve pathology/impairment), and if so, describe their nature and severity.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

